Citation Nr: 1231461	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.	The Veteran's current tinnitus is not shown to be due to a disease or injury in service or to any incident of his military service.

2.	The competent evidence of record does not indicate the Veteran currently has a bilateral hearing loss disability for VA purposes.   


CONCLUSIONS OF LAW

1.	Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.	The Veteran's claimed bilateral hearing loss disability was not incurred in or aggravated by military service, nor may hearing loss be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in February 2008.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and the Veteran has not identified any outstanding medical records to be obtained.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claims for tinnitus and a hearing loss disability, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's claimed tinnitus and hearing loss are related to service.  The Veteran himself has provided statements that these disabilities are related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran contends that he suffers from tinnitus and hearing loss as a result of noise exposure in service to include from 45 caliber pistols.  See January 2009 VA Form 9.  He also stated that his station on the ship was directly below where the guns were.  For these reasons, the Veteran contends that his claims for service connection should be granted.

The Board observes that the Veteran's DD 214 indicates he was an Interior Communications Electrician in service.  The Veteran's military occupational specialty (MOS) in the Navy has been identified as an occupation where there was a low probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  

The Board notes that the Veteran was afforded a medical examination at entrance to, and separation from, service in January 1961 and January 1965, respectively.  At his entrance examination there were no defects noted and the Veteran's hearing was reported as 15/15 on a whisper test.  On separation from service the Veteran's hearing was again noted to be 15/15 and he was found to be qualified for separation from service.  Although the Veteran was treated for numerous health complaints in service, he did not report that he was suffering from tinnitus or hearing loss on any occasion.  In this regard, the Veteran was seen in February 1961 with complaints of lower back pain, in March 1961 for complaints of an upper respiratory infection, and in July 1962 he reported an upset stomach. 

The lack of complaints, treatment, or diagnoses of tinnitus or a bilateral hearing loss disability weighs against the Veteran's claim that he suffered from these disabilities in service.  In particular it is notable that the Veteran asserted, in his 2008 claim, that he had received treatment for both conditions in service. The Board finds the Veteran's more recent allegations of having tinnitus and hearing loss in service to be incredible given the inconsistent information in the service treatment records. 

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service complaint of tinnitus or a hearing loss disability comes from the Veteran's January 2008 claim for entitlement to service connection, approximately 43 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran filed his claim for service connection in January 2008.  In his August 2008 Notice of Disagreement the Veteran stated that he believed his tinnitus and hearing loss began in the Navy when he worked as an electrician.  He stated that he had never had a hearing test since service.

On his January 2009 VA Form 9 the Veteran reported that he was exposed to 45 caliber pistols and additional noise because his station was right below the guns on the ship.  

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that his tinnitus and hearing loss are related to service.  The evidence of record does not link the claimed noise exposure during active duty and complaints of tinnitus and hearing loss first noted over 43 years later.  

The Board acknowledges the Veteran has indicated that he believes his tinnitus and hearing loss is related to service when he was exposed to loud noises.  The Board is mindful of the fact that tinnitus is a disability that lends itself to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds credible the Veteran's report that he currently experiences tinnitus.  However, as noted above, the Board observes the Veteran did not complain of tinnitus during service.  There is also no evidence the Veteran complained of tinnitus following separation from service until he filed his claim in January 2008.  Further, a careful reading of his statements does not reveal any allegations that he has hearing loss and tinnitus continuously since service. 

To the extent that the Veteran asserts that tinnitus is related to service, his opinion does not otherwise constitute competent nexus evidence as the existence of any relationship between the claimed tinnitus and in service noise exposure involves a medically complex question that he does not have the expertise to answer.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as ringing in the ears; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009). There is no competent medical evidence on file linking current tinnitus to service. 

With regard to his claim for a bilateral hearing loss disability, the Board finds that there is no competent evidence of record which shows that the Veteran has been diagnosed with a bilateral hearing loss disability.  The Veteran stated in his August 2008 Notice of Disagreement that he had never been given a hearing test since separation from service.  The Veteran is not competent to provide evidence that he has current hearing loss for VA purposes as he does not have the requisite competence to render a medical opinion on the presence of a diagnosis.  Medical testing is required to determine a hearing loss disability. 

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

Further, as there is no evidence of record of a bilateral hearing loss disability within one year of service discharge, this does not warrant the presumption of service connection as its onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

While the Board sincerely appreciates the Veteran's honorable service, there is no competent evidence that his claimed tinnitus is related to service, or that he has been diagnosed with a bilateral hearing loss disability.  The Veteran has produced no competent evidence or medical opinion in support of his claims, and the great weight of the evidence included in the record weighs against granting the Veteran's claims.  Accordingly, the Veteran's claims for service connection must be denied.



ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


